Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20010057083A discloses door handle for microwave oven.
The following is an examiner’s statement of reasons for allowance:  allowance of claims 1-20 is indicated because the prior art of record does not show or suggest the conductive coating on said inner glass layer directly contacts said conductive material on the front plate of the cavity when the door is closed, creating a ground loop for the door, with the edges of said inner glass layer extending beyond the edges of said conductive material as recited in claims 1-17; and the step of making a coating of conductive material on an inner surface of the inner glass layer of the door for the microwave oven to d contact with the conductive material on the front plate of the cooking cavity so as to create a ground loop for the door when the door is closed with the edges of said inner glass layer extending beyond the edges of said conductive material  as recited in claims 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 28, 2021